DicKinson, J.
The plaintiff is the widow and the sole heir at law of John Holingren, who died intestate in February, 1883. She prosecutes this action to secure the cancellation'of a contract entered into in the year 1882 between John Holingren and the defendants for the sale by the former to the latter of certain land in the county of St. Louis. The plaintiff seeks this relief on the ground of the defendants’ default in the performance of the conditions of the contract. After the action was commenced, and in March, 1890, the defendants tendered payment of the unpaid balance of the purchase money, (which by the terms of the contract was payable partly in *30May, 1883, and the remainder in May, 1884,) and interposed an •answer in this action asking a decree for a specific performance. Upon the facts found by the court it was considered that the plaintiff was entitled to have the contract canceled. This was, in effect, a determination also that the defendants were not entitled to a decree of specific performance. This appeal is from an order refusing .a new trial.
We discover no error in the findings or conclusion of the court. The contract should be canceled if defendants had so far forfeited their rights under it that they could not enforce its specific performance; and so the question is presented whether the defendants were •entitled to a decree for a specific performance. The case shows enough to justify the conclusion that the defendants many years ago abandoned and intended to relinquish the rights which they acquired under the contract; that they not only wholly neglected for many years to perform the contract on their part, but that they did not intend, after they abandoned the land in 1883, ever to perform it; that their change of purpose and their present willingness to perform are attributable solely to the fact that the property has greatly increased, in value, so that it is now worth more than twelve times the sum agreed to be paid for it. In such a case a court of equity may well refuse to enforce the contract. McDermid v. McGregor, 21 Minn. 111; Eastman v. Plumer, 46 N. H. 464. Such an abandonment of the contract by one party without the consent of the other amounts to more than a mere failure to perform the obligations of the contract. It includes an element of bad faith, an intentional disregard of the obligations created by the contract, hard to excuse before a court of equity, and which, if established, will constitute a sufficient reason for a refusal .to grant relief from the default.
The facts of the death of Holmgren, and that probate proceedings were not instituted until 1888, are not conclusive in favor of the defendants. The evidence tended to show that the defendants went off the land prior to the death of Holingren, and that they then intended to relinquish their rights under the contract; that they never resumed possession or asserted their rights as purchasers, nor paid any taxes, although the contract expressly obligated them to pay *31the taxes; and it does not appear that their neglect to pay the remainder of the purchase money was because of any doubt as to who was entitled to receive it. They left that part of the state where the land is -situated many years ago, and at length removed to Washington Territory. They s.eem to have wholly disregarded their contract obligation; and the plaintiff, as the evidence tended to show, was unable to learn of their whereabouts, although she attempted to do so.
(Opinion published 53 N. W. Rep. 266.1
After the first payment became due the plaintiff recognized the •contract as still in force, but that does not necessarily debar her from the relief sought. Indulgence as to the payment then due did not excuse the defendants’ neglect to make payment of the sum .subsequently maturing, or their neglect to pay the taxes. While it is true that, after having extended indefinitely the time for payment, she could not, without first giving notice and opportunity to make that payment, have terminated the contract rights of the ■defendants merely by her own act or declaration of forfeiture, it does not follow that she is not entitled to have the contract judicially ■annulled by reason of the defendants’ gross laches, or the abandonment of their rights under it. The case justified the decision of the trial court.
The rulings of the court as to the reception of evidence do not present any question which seems to us to be so doubtful as to require particular mention.
Order affirmed.